Confidential Treatment Requested by Capital Trust, Inc.
 
Execution Copy
 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
 
AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
December 29, 2011 (this “Amendment”), by and among CT LEGACY CAYMAN, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands and CT LEGACY JPM SPV, LLC, a Delaware limited liability company,
as sellers (collectively, the “Sellers”), CT LEGACY ASSET, LLC, a Delaware
limited liability company (the “Guarantor”) and JPMORGAN CHASE BANK, N.A., as
buyer (“Buyer”).  Capitalized terms used but not otherwise defined herein shall
have the meanings specified therefor in the Existing Repurchase Agreement (as
defined below).
 
RECITALS
 
WHEREAS, the Sellers and the Buyer are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2011 as amended by
that certain Joinder No. 1 and Amendment No. 1 to Amended And Restated Master
Repurchase Agreement, dated September 30, 2011 (as amended, modified,
supplemented or extended from time to time, the “Existing Repurchase Agreement”
and as amended hereby and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”);
 
WHEREAS, the Sellers and the Buyer have agreed, subject to the terms and
conditions hereof, that the Existing Repurchase Agreement shall be amended as
set forth in this Amendment;
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Sellers and the
Buyer agree as follows:
 
SECTION 1.  Amendment to Master Repurchase Agreement.  Article 9 of the Existing
Repurchase Agreement is hereby amended by deleting Articles 9(l), (m) and (n) in
their entirety and inserting in lieu thereof the following:
 
“(l)           from and after December 15, 2011, and through and including
December 14, 2012, permit the aggregate Repurchase Price of all Purchased Assets
under this Agreement plus the aggregate repurchase price of all purchased assets
related to the JPMCF Repurchase Agreement to exceed an amount equal to
$110,000,000;
 
(m)           from and after December 15, 2012, and through and including
December 14, 2013, permit the aggregate Repurchase Price of all Purchased Assets
under this Agreement plus the aggregate repurchase price of all purchased assets
related to the JPMCF Repurchase Agreement to exceed an amount equal to
$65,000,000;
 
(n)           from and after December 15, 2013, and through and including
December 14, 2014, permit the aggregate Repurchase Price of all Purchased Assets
under this Agreement plus the aggregate repurchase price of all purchased assets
related to the JPMCF Repurchase Agreement to exceed an amount equal to
$30,000,000;”
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  Other Agreements.  Buyer hereby consents to: (i) CT Legacy JPM SPV,
LLC (“Legacy”) transferring to CT Legacy Cayman, Ltd. ("Cayman") that certain
purchased asset related to the JPMCF Repurchase Agreement referred to as [***]
(the "[***] Participation Asset") and Cayman thereupon selling, assigning and
conveying to JPMCF all of its right, title and interest in, to and under
the [***] Participation Asset, as more particularly described in that certain
Joinder No. 1 and Amendment No. 1 to Amended and Restated Master Purchase
Agreement relating to the JPMCF Repurchase Agreement, dated as of the date
hereof, including but not limited to Cayman granting JPMCF a back-up security
interest in the [***] Participation Asset and (ii) Cayman amending and restating
its Memorandum and Articles of Association, as of the date hereof, to reflect
the transfer by Legacy to Cayman of the [***] Participation Asset.
 
SECTION 3.  Conditions Precedent.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (1) all the representations and
warranties made by Sellers in this Amendment are true and correct and (2) Buyer
shall have received:
 
(a)      this Amendment, executed and delivered by a duly authorized officer of
each of Sellers and Buyer; and
 
(b)      for the account of Buyer, payment and reimbursement for all of Buyer’s
corresponding costs and expenses incurred in connection with this Amendment, all
prior amendments and modifications to the Repurchase Agreement, any other
documents prepared in connection herewith and therewith and the transactions
contemplated hereby and thereby.
 
SECTION 4.  Representations and Warranties.  On and as of the date first above
written, each of Sellers hereby represents and warrants to Buyer that (a) it is
in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).
 
SECTION 5.  Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms;
provided, however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment.  Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
 
SECTION 6.  Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 
SELLERS:
 
CT LEGACY JPM SPV, LLC, a Delaware limited liability
                 
By:
/s/ Douglas Armer        Name: Douglas Armer       Title: Director      

 

 
CT LEGACY CAYMAN, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands
                 
By:
/s/ Douglas Armer         Name: Douglas Armer        Title: Director     

 

 
GUARANTOR:
 
CT LEGACY ASSET, LLC, a Delaware limited liability company
                 
By:
/s/ Douglas Armer         Name: Douglas Armer        Title: Director    

 
Signature Page to Amendment No. 2 to JPMCB Amended and Restated Master
Repurchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Buyer
                 
By:
/s/ Jonathan M. Strain        Name: Jonathan M. Strain        Title: Managing
Director      

 
Signature Page to Amendment No. 2 to JPMCB Amended and Restated Master
Repurchase Agreement
 
 